Name: Council Regulation (EEC) No 2053/92 of 30 June 1992 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural policy;  cooperation policy
 Date Published: nan

 No L 215 / 12 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2053 /92 of 30 June 1992 amending Regulation (EEC) No 2169/ 81 laying down the general rules for the system of aid for cotton '2 . In the case referred to in the first subparagraph of Article 2 ( 2 ) of Regulation (EEC) No 1964 / 87 and without prejudice to the application of the 15 % limit of the norm price, the reduction in aid shall be calculated using the following formula : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular paragraph 9 of Protocol 4 on cotton , as last amended by Regulation (EEC) No 2052 / 92 (*), Having regard to the proposal from the Commission ( 2 ), EQ-MGQ r = GP x x 0,50 MGQ where : r = the amount of the reduction , GP = guide price , EQ = estimated production quantity , MGQ = maximum guaranteed quantity .'. Whereas , following adjustment by Regulations (EEC) No 1964 / 87 ( 3 ) and (EEC) No 2052 / 92 of the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece , Article 7 (2) of Regulation (EEC) No 2169 / 81 (4 ) should be adjusted , HAS ADOPTED THIS REGULATION : Article 1 Article 7 (2 ) of Regulation (EEC) No 2169 / 81 is hereby replaced by the following: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply as from the 1992 / 93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') See page 10 of this Official Journal . ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 26 . ( 3 ) OJ No L 184 , 3 . 7 . 1987 , p. 14 . ( 4 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . Last amended by Regulation (EEC) No 791 / 89 (OJ No L 85 , 30 . 3 . 1989 , p. 7 ).